Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 6/29/22, Applicant amended no claims, canceled no claims, and added no new claims.  Claims 1-18 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for dynamic adaptation of a user interface according to data store mining: indexing, on a data store, event data of a plurality of events, an event of the plurality of events corresponding to a physical object being supplied to a user identified by an identifier on behalf of a first entity, the data store being configured to store descriptive data for each of a plurality of identifiers; and training, on the data processing circuit, a machine learning model for the first set of identifiers based on event data stored by the data store for the first set of identifiers from within a predetermined epoch, the machine learning model being trained using parallel processing of records from the data store, the parallel processing including assigning analysis of the indexed event data of each of a subset of the first set of identifiers to respective processor threads for parallel execution on processing hardware.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for dynamic adaptation of a user interface according to data store mining.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following reference to be relevant to Applicant’s claimed invention.  Said reference is listed on the Notice of References form included in this office action:
	Vishnubhatla et al (US 11,217,331) teaches establishing an electronic health record for a patient wherein data for medically related events for a patient is collected including medication data (identifiers, entities) and administration of medication data (epochs), does not teach indexing event data based on events but on patients, does not teach machine learning for output of medication data (column 2 lines 44-60, column 69 lines 18-39, column 97 lines 8-24).

Responses to Applicant’s Remarks
	Regarding rejections for Obviousness Type Double Patenting of claims 1-18 over claims 1-2, 4-6, 14, and 17 of US Patent 10,896,048, in view of Applicant filing and the Office approving a Terminal Disclaimer on 6/29/22, these rejections are withdrawn.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        8/16/22